Plaintiffs claim of personal injuries allegedly sustained as a result of a defective gas stove in his former apartment began to accrue, at the latest, on September 13, 2007, the date that he *546was diagnosed with carbon monoxide poisoning (see CPLR 214-c [3]). Plaintiffs failure to serve defendant with a notice of claim within 90 days thereof requires dismissal of the complaint (see General Municipal Law § 50-e [1]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.